Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim 13 has been cancelled, claims 1, 3, 4 and 15-16 have been amended, the Abstract has been amended, and no new claims have been added as per the amendment filed October 4, 2021.  One Information Disclosure Statement (1 IDSs) filed October 4, 2021 has been received with one cited non-patent reference, annotated, and made of record.  Examiner respectfully reminds applicant that certified English language translation(s) of priority document(s) may be necessary to perfect applicant’s priority claim.  
Claims 1-12 and 14-20 remain under examination in the case.  
X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
The disclosure is objected to because of the following informalities: 
Upon reconsideration, in the disclosure at page 1, lines 4 and 11, the term “ternary” requires a three component mixture.  This requirement does not contradict the term “optionally lactose” in numerous claims; see claims 1, 10 and 17 wherein this issue reoccurs and the limitation properly implies (three component) mixtures.  Examiner also requests that the amendment of claim 1 at line 10 be reversed in order to return the term “and optionally lactose” to the claim.  Examiner regrets the error.  
Applicant’s arguments filed October 4, 2021 have been fully considered but they are not persuasive.  
The previous objection was erroneous and is hereby reversed.  
Appropriate correction is required.  
35 U.S.C. §101 reads as follows: 
    “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.”  
Claim 17 is rejected under 35 U.S.C. §101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. §101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App., 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149, 149 USPQ 475 (D.D.C. 1966).  
17 the term “using” is a derivative of the verb -- to use --, and in view of the above judicial guidance, examiner respectfully suggests should be replaced with alternative terminology not derived from the noted verb.  
Applicant’s arguments with respect to claims 1- 20 have been considered but are moot in view of the new grounds of rejection.  
Examiner noted with appreciation the amendment to claim 16 but also notes that the similar amendment to claim 17 has not yet been made.  Further amendment is respectfully requested.  
Claims 1-12, 14-15 and 18-20 are rejected under 35 U.S.C. §112(a) because the specification, while being enabled for  the specific E- coli species disclosed at pages 25-26 of the specification and mixtures of human milk oligosaccharides that have been medicinally tested against murine lung infection by a single pneumonia bacterium species at disclosure page 30, does not reasonably provide enablement for any other “genetically modified cell” (see claim 10 at line 3), or for any ternary or higher order mixtures of HMOs to effective treat any disease condition by improvement of existing intestinal biota in mammalian hosts.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
A.  The breadth of the claimed subject matter:  As noted above, the scope of claimed subject matter greatly exceeds the single exemplification provided at disclosure pages 25-27.  
B.  The nature of the claimed subject matter:  This subject matter has been provided in previous paragraphs of this analysis.  
C.  The state of the prior art:  Review of the prior art of record indicates that construction of E coli variants is known in the ae art but that the specific variant claims does not appear to have been anticipated.  
D.  The level of one of ordinary skill:  One of skill in the art would be expected to be knowledgeable concerning the synthetic, isolation and medicinal arts associated with human milk oligosaccharides (HMOs).  
E.  The level of predictability in the art:  The instant rejections of record support the conclusion that some of the claimed subject matter is well known and that some is not, meaning that portions of the instant art area remain unpredictable  
F.  The amount of direction provided by the applicant:  The instant disclosure does include exemplifications necessary to practice some of the claimed subject matter but not all of the claimed subject matter.  
G.  The existence of working examples:  This issue has been addressed in the previous paragraphs of this analysis.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Applicant’s arguments filed October 4, 2021 have been fully considered but they are not persuasive.  
Applicant has argued beginning at page 9 of the instant response that the scope of the claimed subject matter is appropriate because one of ordinary skill “could produce the instant claimed HMOs”, and further argues with terms including “can be genetically modified” and “would recognize that” that the claims notes are adequately enabled.  Examiner respectfully disagrees and finds that the arguments are largely speculative in view of the noted terminology quoted hereinabove.  It is well known and established that “law requires that disclosure in an application shall inform those skilled in the art how to use appellant's alleged discovery, not how to find out how to use it for themselves.”  In re Gardner et al., 166 USPQ 138 (CCPA 1970).  And further examiner notes the decision in Brenner v. Manson (383 U.S. 519 (S. Ct., 1966); 148 USPQ 689 (S. Ct. 1966)), a decision that stands for the proposition that a patent is granted for work already accomplished and “ ... is not a hunting license.”  For these reasons the instant rejection has been found to remain valid and therefore properly maintained.  Further amendment(s) to narrow the scope of claimed subject matter is/are respectfully suggested.  
Claims 7 and 8 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claims 7 and 8 at lines 1-2, the term “consisting essentially of” is grammatically erroneous and should be amended to read -- consists essentially of --.      
Applicant’s arguments filed October 4, 2021 have been fully considered but they are not persuasive.  
Examiner notes with appreciation the amendments of claims 3 and 4, but also notes no similar amendments of claims 7 and 8.  Further amendment is respectfully requested.  
Claim 16 is allowable as presently of record.  
Claims 1-12, 14-15 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §101 and §112 set forth in this Office Action.  
Applicant’s amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to  37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
01/12/2022

/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600